Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated June 9, 1990 (People v Valdez, 163 AD2d 440), affirming a judgment of the Supreme Court, Queens County, rendered September 23, 1983, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the *567effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Rosenblatt, J. P., Lawrence, Altman and Florio, JJ., concur.